UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6090


JAMES H. MCBRIDE,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00716-JRS)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James H. McBride appeals the district court’s order

denying his motion to appoint McBride new counsel in a criminal

case pending in state court.          The district court abstained from

deciding the case, pursuant to Younger v. Harris, 401 U.S. 37

(1971). *   The Younger doctrine “permits federal courts to refrain

from hearing cases that would interfere with a pending state

criminal    proceeding.”     Martin    v.   Stewart,   499 F.3d 360,   363

(4th Cir. 2007).      We review for abuse of discretion a district

court’s decision to abstain under Younger, Laurel Sand & Gravel,

Inc. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008), and find no

abuse of discretion here.           Accordingly, we affirm the decision

of the district court.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument   would    not   aid    the

decisional process.

                                                                      AFFIRMED




     *
       Although McBride did not file timely objections to the
magistrate judge’s report and recommendation, he did pursue the
alternate option suggested by the magistrate judge of filing an
amended complaint.   Thus, McBride’s failure to file objections
did not result in a waiver of his right to appellate review.
cf. United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.
2007) (holding a party waives appellate review by failing to
file timely and specific objections to a magistrate judge’s
report).



                                       2